STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0833

VERSUS

ROYDALL LUMAR OCTOBER 24, 2022

In Re: Roydall Lumar, applying for supervisory writs,
Ascension Parish Court, Parish of Ascension, No.
607,841.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT NOT CONSIDERED. Relator failed to comply with the
Uniform Rules of Louisiana Courts of Appeal, Rule 4-5(A), by
failing to include a notarized affidavit verifying the
allegations of the application and certifying that a copy has
been delivered or mailed to the respondent judge and opposing
counsel that includes their respective addresses and telephone
numbers. The writ application does not comply with Rule 4-5(B)
as it is not properly bound. Relator also failed to comply with
Rule 4-5(C) (1), (8), (9) and (11), by failing to include an
Index, a copy of the misdemeanor bill of information, a copy of
the opposition, if any, and the return date order. Moreover,
although it is not a violation of the Uniform Rules, relator
failed to include a copy of the bench trial transcript and a
copy of any exhibits introduced at trial, which we find
necessary to adequately review the parish court’s judgment. La.
Code Crim. P. art. 912.1(C) (1); City of Baton Rouge v. Plain,
433 So.2d 710 (La.), cert. denied, 464 U.S. 896, 104 S.Ct. 246,
78 L.Ed.2d 235 (1983). Supplementation of this writ application
and/or an application for rehearing will not be considered. See
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
Any future filing on the issues raised herein should include the
entire contents of this application, the missing items noted
above, and a copy of this ruling.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

Ac)

DEPUTY CLERK OF COURT
FOR THE COURT